

115 SJ 26 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to teacher preparation issues.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 26IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Sasse (for himself, Mr. Alexander, Mr. Cassidy, Mr. Grassley, Mr. Heller, Mr. Lee, Mr. McConnell, Mr. Perdue, Mr. Roberts, and Mr. Inhofe) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of Education relating to teacher preparation
			 issues.
	
 That Congress disapproves the rule submitted by the Department of Education relating to teacher preparation issues (published at 81 Fed. Reg. 75494 (October 31, 2016)), and such rule shall have no force or effect.